DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to applicant's arguments and remarks filed on 01/29/2021.
Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-2 and 5 are pending and under consideration for this Office Action.
Drawings
It should be noted that the circles with radius R to indicate the curvature radius in Figures 4-6 are very faint and hard to see. It is suggested that these Figures be provided with a clearer representation of the curvature radius.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. 2006/0191786), hereinafter Yamamoto, in view of Nikas (“Analytical study of the extrusion of rectangular elastomeric seals for linear hydraulic actuators”, Proceedings of the Institution of Mechanical Engineers, Part J: Journal of Engineering Tribology, 2003, 217(5)) and Okase et al. (U.S. 2001/0037945), hereinafter Okase.
Regarding claim 1, Yamamoto teaches a substrate holder (see e.g. Fig. 1, electroplating apparatus 1 which holds wafer W) comprising a first holding member (see e.g. Fig. 1, first insulated plate 10); a second holding member (see e.g. Fig. 1, second insulated plate 20); a clamper configured to clamp the first holding member and the second holding member (see e.g. Fig. 7, insulated plate clip member 90; Paragraph 0046, lines 7-15); and a seal (see e.g. Fig. 3, inner seal 40 and outer seal 50) including a contact portion configured to contact at least one of the first holding member (see e.g. Fig. 6, both inner seal 40 and outer seal 50 contact the first insulated plate 10), the second holding member (see e.g. Fig. 6, outer seal 50 contacts the second insulated plate 20), and a substrate (see e.g. Fig. 6, inner seal 40 contacts the wafer W) when the first holding member and the second holding member are clamped (see e.g. Fig. 6, first and second insulated plates 10 and 20 shown pressed together), wherein the contact portion includes, in cross-section viewed in a plane passing a center of the substrate and perpendicular to a surface of the substrate a first corner portion centered on a first point and a second corner portion on a second point different from the first point (see e.g. Fig. 3, top and bottom corners where inner seal 40 contacts wafer W), wherein the seal includes in cross-section viewed in the plane passing the center of the substrate and perpendicular to the surface of the substrate: a first straight portion perpendicular to the surface of the substrate and connected to the first corner portion (see e.g. Fig. 6, top or bottom of inner seal 40 as shown below as sides A and C); a second straight portion perpendicular to the surface of the substrate and connected to the second corner 

	
    PNG
    media_image1.png
    269
    399
    media_image1.png
    Greyscale


Yamamoto does not explicitly teach the first and second corner portions being arcs. Yamamoto does however teach the cross sections of the inner and outer seals being “substantially rectangle” (see e.g. Paragraph 0037, lines 4-6, and Paragraph 0038, lines 4-6).
Nikas teaches that a rectangular seal always has a non-zero corner radius, equivalent to an arc, either by manufacture or by wear (see e.g. Page 367, connecting paragraph of Col. 1 and Col. 2, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second corners of the seal contact portions taught by Yamamoto comprise arcs as taught by Nikas, since rectangular seals always have non-zero corner radii.

Okase teaches a seal member for a wafer holder (see e.g. Abstract) including a planar contact surface against the wafer which connects to an inner periphery surface of the seal vertical to the contact surface (see e.g. Fig. 12A, seal member 85 with inner surface 93 and contact surface 91 against wafer W; Paragraph 00114, lines 1-8). In a sealed state, the radius of curvature between the contact surface and the inner periphery surface is 0.5 mm or less, preferably 0.3 mm or less (see e.g. Paragraph 0114, lines 8-11, and Paragraph 0115), overlapping with the claimed range of the present invention. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. This reduced radius of curvature prevents bubbles from accumulating and adsorbing on the edge of the treated wafer which can decrease the uniformity of the plating (see e.g. Paragraph 0006, lines 1-6 and Paragraph 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least the liquid exposed inner corner of the inner seal taught by Yamamoto in view of Nikas to have a curvature radius of less than 0.5 mm, or even less than 0.3 mm, as taught by Okase, in order to achieve more uniform plating by preventing bubbles from accumulating on the edges of the wafer surface.

Regarding claim 5, Yamamoto in view of Nikas and Okase teaches the substrate holder being configured to hold a polygonal substrate (see e.g. Fig. 4, rectangular wafer W).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795